August 7, 2019

VIA EMAIL AND CERTIFIED MAIL, RETURN RECEIPT REQUESTED

David Bernhardt
Secretary of the Interior
U.S. Department of the Interior
1849 C Street N.W.
Washington, D.C. 20240

           RE:     Notice of Violation of the Endangered Species Act Section 7 for Failing to
                   Consult Regarding the Izembek Land Exchange

Dear Mr. Bernhardt:

        On behalf of Friends of Alaska National Wildlife Refuges, The Wilderness Society,
National Audubon Society, Wilderness Watch, Center for Biological Diversity, Defenders of
Wildlife, National Wildlife Refuge Association, Alaska Wilderness League, and Sierra Club
(collectively “Petitioners”), and pursuant to 16 U.S.C. § 1540(g)(2)(a)(1), Trustees for Alaska
submits the following 60-day notice letter to inform you that Petitioners intend to sue the U.S.
Department of the Interior (“Interior”) for violating the Endangered Species Act (“ESA”), 16
U.S.C. §§ 1531–1544. Interior violated ESA Section 7 consultation requirements by failing to
consult on impacts to threatened and endangered species that may be adversely affected by the
Land Exchange Agreement signed by Secretary Bernhardt on July 3, 2019.1 The Exchange
Agreement commits Interior to exchanging lands within designated Wilderness of the Izembek
National Wildlife Refuge (“Izembek Refuge”) to the King Cove Corporation for the purpose of
constructing and operating a road between the communities of King Cove and Cold Bay, Alaska.

        The Izembek Refuge, established in 1960, includes internationally significant eelgrass
beds in Izembek and Kinzarof lagoons, as well as adjacent wetlands and uplands of the narrow
isthmus. Many species depend upon these wetlands and lagoons, including several federally-
protected species. In December 2013, Secretary of the Interior Sally Jewell issued a decision
rejecting a proposed land exchange with the State of Alaska and Alaska Native corporations. The
land exchange would have allowed for construction of a road through the Izembek Refuge,
similar to that authorized by the Exchange Agreement signed by Secretary Bernhardt. Secretary
Jewell’s decision was informed by a nearly four-year process that produced an Environmental

1
    U.S. Department of Interior, Agreement for the Exchange of Lands (July 12, 2019) (“Exchange Agreement”).




                                                                                                  Ex. A

            Case 3:19-cv-00216-JWS Document 17-1 Filed 10/07/19 Page 1 of 5
Impact Statement (“Land Exchange EIS”) on the effects of the proposed land exchange.2 The
Land Exchange EIS analyzed the impact a road would have on Izembek's important ecology and
congressionally-designated Wilderness, including a route through the southern portion of
Izembek’s isthmus. The proposed road would have bisected an expanse of tundra, lagoons, and
other waterways that provide a vital feeding ground for migrating birds as well as bears, caribou,
and other species.

        In January 2018, former Interior Secretary Ryan Zinke signed an agreement with King
Cove Corporation seeking to trade away lands in Izembek Refuge. This 2018 agreement led
Petitioners to file a lawsuit in the U.S. District Court for the District of Alaska.3 This litigation
included a claim for violation of the ESA for failure to consult on the 2018 exchange agreement.4

       In July 2018, while that lawsuit was pending before the District Court, Interior authorized
the Bureau of Land Management (BLM) to survey the proposed road corridor. BLM conducted
approximately 86 helicopter landings over two days within Izembek’s congressionally
designated Wilderness.5 BLM used these helicopters to land on the narrow isthmus where
animals nest, feed, and migrate in order to install monuments.6 These surveys were conducted
without public notice, and no Section 7 ESA consultation was conducted prior to these surveys
moving forward. Petitioners protested this survey on November 9, 2018. BLM denied the protest
on March 11, 2019.

         The District Court vacated the 2018 exchange agreement on March 29, 2019, finding that
it violated the Administrative Procedure Act because Interior had failed to justify the change in
policy from the prior administration, which found the road would be too destructive.7 In light of
this ruling, the Court did not reach the merits of Petitioner’s ESA claim.8 Interior timely
appealed the Court’s decision to the Ninth Circuit Court of Appeals, and moved to dismiss its
appeal on July 16, 2019.

        On July 3, 2019, without any notice to the public and nearly two weeks before the
Interior Department moved to dismiss its Ninth Circuit appeal, Secretary Bernhardt signed a new
exchange agreement. On July 12, 2019, King Cove Corporation executed the agreement, which
is the subject of this notice letter. This Exchange Agreement is a final agency action that binds
Interior to exchange lands with King Cove Corporation. The Exchange Agreement seeks to
transfer the surface and subsurface estate of the lands within the corridor of Izembek Refuge
delineated by Interior’s previous survey — which was completed under the illegal and now
2
  U.S. Fish & Wildlife Service, Izembek National Wildlife Refuge Land Exchange/Road Corridor EIS (Feb. 2013).
3
  See Friends of Alaska Nat’l Wildlife Refuges v. Bernhardt, 381 F. Supp. 3d 1127 (D. Alaska 2019).
4
  Amended Complaint, Case No. 3:18-cv-00029, at 25 (Apr. 19, 2018); Friends of Alaska Nat’l Wildlife Refuges,
381 F. Supp. 3d at 1133.
5
  Letter from Alaska Wilderness League, et al., to Ted Murphy, BLM Alaska Acting State Director,
 Re: Statement of Reasons for Protest of Filing of Plats of Survey: Alaska, Federal Register vol. 83, No. 196 (Oct.
10, 2018) related to the Izembek National Wildlife Refuge, at 1–2 (Dec. 10, 2018).
6
  Id.
7
  Friends of Alaska Nat’l Wildlife Refuges, 381 F. Supp. 3d at 1143.
8
  Id. at n.124.




Page 2
                                                                    Ex. A
          Case 3:19-cv-00216-JWS Document 17-1 Filed 10/07/19 Page 2 of 5
invalided 2018 exchange agreement — of the proposed road route. King Cove Corporation
describes this route as “nearly identical” to the southern road alignment considered in the Land
Exchange EIS.9

        Species listed as threatened or endangered pursuant to the ESA that occur in the Izembek
Refuge and area subject to the Exchange Agreement include the Alaska breeding population of
Steller’s eider (Polysticta stelleri), the southwest Alaska distinct population segment of northern
sea otter (Enhydra lutris kenyoni), and the western distinct population segment of Steller sea lion
(Eumetopias jubatus). U.S. Fish and Wildlife Service (“FWS”) listed the Alaska breeding
population of Steller’s eider as threatened in 1997, and its designated critical habitat includes
areas within the Izembek Refuge. FWS determined that “[t]ens of thousands of Steller’s eiders
use Izembek Lagoon for molting in the fall and staging for migration in the spring.”10 Northern
sea otters, which FWS listed as threatened in 2005, appear year-round in marine waters adjacent
to the Izembek Refuge and the Izembek Lagoon was designated as part of its designated critical
habitat in 2009. Northern sea otters do not use the terrestrial habitats included in the proposed
land exchange but may occur in adjacent nearshore and estuarine environments in high densities.
The National Marine Fisheries Service (NMFS) classified the western distinct population
segment of Steller sea lion as endangered in 1997, and its 20-nautical mile critical habitat buffer
extends into the Izembek Lagoon.

         Congress enacted the ESA to ensure the protection and conservation of threatened and
endangered species.11 The fundamental, express purpose of this federal statute is to conserve
endangered and threatened species and the ecosystems upon which they depend.12 The
obligations imposed by the ESA on federal agencies are clear: “Each Federal agency, shall, in
consultation with and with the assistance of the Secretary, insure that any action authorized,
funded or carried out by such agency . . . is not likely to jeopardize the continued existence of
any endangered species or threatened species or result in the destruction or adverse modification
of [critical] habitat . . . .”13

           An agency’s duty to consult is triggered when it has determined that its actions “may
affect” a threatened or endangered species.14 The ESA regulations require that the consultation
process consider “the direct and indirect effects of an action on the species or critical habitat,
together with the effects of other activities that are interrelated or interdependent with that action
. . . .” that are to be added to the environmental baseline, as well as the action’s “cumulative




9
  Letter from Dean Gould, President, King Cove Corporation to David Bernhardt, Secretary of Interior, at 4 (May
21, 2019).
10
   Land Exchange EIS 4-313.
11
   16 U.S.C. § 1531(b).
12
   Id.
13
   Id. § 1536(a)(2).
14
   Id. § 1536(a)(3); 50 C.F.R. § 402.14(a).




Page 3
                                                                   Ex. A
         Case 3:19-cv-00216-JWS Document 17-1 Filed 10/07/19 Page 3 of 5
effects.”15 Cumulative effects “are those effects of future State or private activities . . . that are
reasonably certain to occur within the action area of the Federal action subject to consultation.”16

        When entering into the Exchange Agreement, Interior failed to satisfy its duties under the
ESA because it failed to initiate and complete consultation regarding the effects of the action on
the Steller’s eider, the northern sea otter, the Steller sea lion, and their designated critical
habitats, as mandated by section 7 of the ESA (see 16 U.S.C. § 1536). In its earlier Land
Exchange EIS, FWS concluded that road construction, operation, and maintenance resulting
from the land exchange “may affect” federally listed species.17 As part of this process, FWS
consulted internally and with NFMS solely on FWS’s preferred alternative — the No Action
Alternative — under which the land exchange would not occur and no road would be built.18
FWS did not consult on any of the Land Exchange EIS’s action alternatives.

       Secretary Bernhardt’s latest attempt to trade away Izembek Refuge lands to allow the
construction of a road along the southern route requires Interior to initiate and complete
consultation. The previous consultation’s “no effect” finding was based on the selection of the
no-action alternative and does not satisfy Interior’s ESA obligations for the Exchange
Agreement. Additionally, the FWS found during the Land Exchange EIS process that road
construction resulting from this land exchange “may affect” listed species.

         Secretary Bernhardt’s assertion that the Service properly reviewed and relied on its
earlier findings that an exchange will not adversely affect listed species does not satisfy Interior’s
obligation to consult on the agency action in the present case — to exchange lands for purposes
of road construction, operation, and maintenance.19 As evidenced by Interior’s earlier attempt to
exchange lands, the exchange itself may result in disturbance within Izembek from helicopter
traffic and other activities associated with surveys and appraisals required by this Exchange
Agreement. These activities are subject to consultation.

        Additionally, Section 7 plainly requires the action agency to consider the direct, indirect,
and cumulative effects of the agency’s action, which includes road construction. The Secretary is
also incorrect that the land exchange is a “purely legal transaction” that does not require FWS to


15
   50 C.F.R. § 402.02.
16
   Id.
17
   For instance, the Land Exchange EIS specifically found that the potential southern corridor may lead to “noise
disturbance effects from road construction activities occurring during the fall construction period (August to
November).” Land Exchange EIS at 4-185. “Year-round operation and maintenance of the road would coincide with
Steller’s eiders presence . . . in the area and could result in effects that are . . . observable[], long-term duration . . . ,
and localized (within the area of the Izembek isthmus).” Id. at 4-188.
18
   See U.S. Fish & Wildlife Service, Biological Assessment and Intra-Section 7 – Izembek National Wildlife
Refuge, Memorandum (Feb. 12, 2013); Letter from Jeffrey Brooks, Acting Chief, Division of Conservation
Planning and Policy, FWS to James Balsinger, Regional Administrator, NMFS (Feb. 13, 2013).
19
   U.S. Department of Interior, Agreement for the Exchange of Lands, Findings and Conclusions Concerning a
Proposed Land Exchange Between the Secretary of the Interior and King Cove Corporation for Lands Within
Izembek National Wildlife Refuge, Alaska, at 15–16.




Page 4
                                                                     Ex. A
           Case 3:19-cv-00216-JWS Document 17-1 Filed 10/07/19 Page 4 of 5
consult on impacts from the road that is enabled by this exchange.20 The fact that subsequent
funding, planning, and permitting will occur prior to road construction does not mean that the
road is not an effect of the action that had to be considered under the ESA prior to Interior
entering into the Exchange Agreement. Moreover, once the land is transferred, Interior will be
relieved of its duty to consult as it will no longer have federal ownership and therefore
discretionary control over the action. Thus, this the sole opportunity for Interior to consult on the
potential effects of this land exchange on listed species. To comply with its Section 7
consultation requirements, Interior is required to complete consultation not only on the land
exchange itself, but on the impacts to listed species of the road construction, operation, and
maintenance that the land exchange is expressly designed to facilitate prior to entering the
Exchange Agreement.

        FWS has acknowledged that a decision to approve a land exchange for the purpose of
constructing a road across the Izembek isthmus “may affect” listed species. Interior, however,
has failed in its clear duties to complete consultation for Steller’s eiders, northern sea otters,
Steller sea lions, and their respective critical habitats under the Exchange Agreement signed by
Secretary Bernhardt. Unless Interior takes immediate steps to initiate and complete the required
consultations, we will be forced to file suit 60 days from the date of this letter. Please do not
hesitate to contact me at (907) 433-2011 or bpsarianos@trustees.org with any questions or to
notify the Petitioners of the agency’s intent to comply with the ESA by completing consultation.

            Thank you for your prompt attention to our concerns.

                                                               Sincerely,



                                                               Bridget Psarianos
                                                               Staff Attorney
                                                               Trustees for Alaska


CC:
Margaret Everson, Principal Deputy Director, U.S. Fish and Wildlife Service
Roslyn Sellars, Executive Assistant, Office of the Director, U.S. Fish and Wildlife Service
Greg Siekaniec, U.S. Fish and Wildlife Service, Regional Director, Alaska Region
Jim Balsiger, U.S. National Oceanic and Atmospheric Administration, Regional Administrator,
Alaska Region




20
     Id. at 16.




Page 5
                                                                       Ex. A
             Case 3:19-cv-00216-JWS Document 17-1 Filed 10/07/19 Page 5 of 5
